IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-20080
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

MANUEL D. GUZMAN,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-95-CR-178-3
                        - - - - - - - - - -
                          December 4, 1996
Before KING, DAVIS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Manuel Guzman argues that the district court erred in

increasing his offense level for obstruction of justice and in

denying him a reduction in his offense level for the acceptance

of responsibility.

     The record supports the district court’s determination that

Guzman provided materially false testimony at the sentencing



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-20080
                                 - 2 -

hearing.   Thus, the district court did not clearly err in

applying the upward adjustment to Guzman’s offense level based on

an obstruction of justice.    See United States v. Montan-Silva, 15

F.3d 52 (5th Cir. 1994); U.S.S.G. § 3C1.1.

     The district court did not err in denying Guzman a reduction

of his offense level for the acceptance of responsibility because

Guzman denied the commission of relevant conduct and attempted to

minimize his role in the offense.    See United States v. Smith, 13

F.3d 860, 866 (5th Cir.), cert. denied, 114 S. Ct. 2151 (1994);

United States v. Rivas, 85 F.2d 193, 195 (1996).   Further, Guzman

has not demonstrated extraordinary circumstances that justify an

adjustment for the obstruction of justice and for the acceptance

of responsibility.   See U.S.S.G. § 3E1.1, comment (n.4).

     AFFIRMED.